Lumpkin, J.
The fact that the plaintiff bought a ticket from the defendant’s ticket agent before boarding its cars shows that he recognized the necessity of having a ticket in order to be transported to the place of his destination, and that he expected a ticket to be demanded of him by the ticket-collector on defendant’s train. The petition shows that when plaintiff’s ticket was demanded of him, he offered the collector, in lieu thereof, a stated rate. It is not alleged that this tendered rate was the proper tariff charged passengers without tickets for transportation between Atlanta and Buford. Nor is it anywhere alleged what is the legal rate between *191these points, or that the amount demanded was an improper amount to be required of one without a ticket. It only appears that the plaintiff tendered a stated rate to the collector, and that the collector refused it and demanded in turn a specified rate different from that tendered by plaintiff, plus a fixed sum additional. The mere fact that the collector demanded a larger amount which in the opinion of the plaintiff was, under the circumstances, unlawful and unjust would not relieve him from paying or offering to pay the proper fare. Indeed, not until the plaintiff showed his willingness to pay the proper fare would he be in a position to refuse to pay an alleged wrongful amount demanded of him by the collector. And the good faith of the plaintiff as a passenger could not affect the right of the defendant, where it was without fault, to demand a sum of money as train fare different in amount from that which the plaintiff thought right and just under the circumstances. The misfortune of the plaintiff can not be allowed to prejudice the rights of an innocent defendant. In the case of Georgia Southern &c. R. Co. v. Asmore, 88 Ga. 529, 531 (15 S. E. 13, 16 L. R. A. 53), Chief Justice Bleckley, in the opinion, said: “If his [plaintiff’s] failure to have it [ticket] was due to his own neglect, or to any cause not chargeable to the company, its agents or employees, the tender of the ticket rate had no relevancy whatever to the right of the plaintiff to he carried or to shun ejection from the ears. lie might as well have tendered nothing as not enough.” From what we have said in consideration of this case, we are of opinion that a passenger who fails to comply with a recognized regulation of a carrier of passengers, it matters not what may be his excuse for his neglect, can not force such carrier, who is without fault, to take him at an amount named by him in lieu of his omission, where the amount tendered does not appear to be the proper fare charged for transportation. For it to be otherwise would be allowing one to force upon another any compromise without regard to the rights of the other. 1 Fetter on Carriers of Passengers. The demurrer was properly sustained.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.